DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-19 in the reply filed on 9/28/2021 is acknowledged.  The traversal is on the ground(s) that additional claims, such as claims 22-25 and 33 found in Species III, should be included in group I as said claim are “virtually the same” and “substantially overlapping”.  This is not found persuasive because these claims appear to encompass distinct process flow steps/paths (e.g., water vibrating table step/path).  Further, as previously noted, if Applicant is arguing that the groupings are not patentably distinct Applicant should clearly admit such on the record and this admission may be utilized in a rejection under 35 USC 103. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Further, the instant claims involve a method of recycling waste, thus the end product would be dependent on the type of waste inputted.  Consequently, the almost limitless range of input waste and recycled product make the scope of the claims indefinite. 
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peys et al. (“Peys”)US 2017/0253946) in view of Paspek, JR. (“Paspek”)(US 2009/0065404) and legal precedent.
Peys (fig.) teaches a method for recycling electronic waste, comprising:
(re: certain elements of claim 1)  (a) providing separated electronic waste which has been subjected to magnetic separation to remove ferrous materials and shredded to an average width of less than about 40 mm (fig. 1 showing near 1, 4; para. 54-60 and 69-71);

(c) introducing the second portion of the electronic waste from step (b) to a water vibrating table (Id.); 
(re: claim 2) drying the first portion of the electronic waste from step (b) (para. 81);

(re: claims 18-19)  The claimed product is produced in the combined method described below (see e.g., Paspek fig. 4, 5; para. 8, 9, 21, 22, 49, 50, 105-114 teaching that multiple density separation steps achieves purity of > 98%). Further, it is again noted that for these types of claims the determination of patentability is based on the product itself and not on the method of production.  See MPEP 2113 Product-by-Process Claims [R-10.2019].  

Peys as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1) b) said first water tank treated so as to have a specific gravity of about 1.20 to about 1.30; and

Here, it is noted that Pays already teaches adjusting the specific density separation process based on the desired output (para. 74-78).  Indeed, Paspek expressly teaches that it is well-known to adjust the specific gravity to increase the purity of a recovered material during recycling (fig. 4, 5; para. 8, 9, 21, 22, 49, 50, 105-114 teaching that multiple density separation steps achieves purity of > 98%).  Further, the claimed features relating to the range of specific gravity or the yield % can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the recycling arts as the type of material to be recycled and the controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and in legal precedent as described above.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Peys for the reasons set forth above.


Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
December 1, 2021